        Case 1:15-cr-00445-PAE Document 1179 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     15 Cr. 445-3 (PAE)
                       -v-
                                                                          ORDER
 MARQUIS WRIGHT,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a filing from defendant Marquis Wright, which it treats as a

motion for compassionate release. See Dkt. 1177. The Court reappoints Mr. Wright’s trial

counsel, James Michael Roth, Esq., for the purpose of submitting a letter memorandum in

support of Mr. Wright’s motion. That memorandum is due April 22, 2021. The Government’s

response is due by April 29, 2021.

       SO ORDERED.

                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: April 1, 2021
       New York, New York
